Case 0:19-cv-61113-WPD Document 7 Entered on FLSD Docket 05/28/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

 CARLY BITTLINGMEYER,
 Individually and on behalf of all
 others similarly situated,

        Plaintiff,                                             Case No. 0:19-cv-61113-WPD

 v.

 HOLCOMBE U.S.A., INC.,

        Defendant.
                                               /

              DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                  PLAINTIFF’S CLASS ACTION COMPLAINT [DE 1]

        Defendant, Holcombe U.S.A., Inc., by and through its undersigned counsel and in

 accordance with the Federal Rules of Civil Procedure, hereby files its Answer and Affirmative

 Defenses to Plaintiff’s Class Action Complaint [DE 1] and states as follows:

                                        Nature of the Action

        1.      Admitted that Plaintiff seeks to have a class certified under the TCPA, denied that

 the TCPA applies to this matter or that a class should be certified.

        2.      Admitted.

        3.      Denied.

        4.      Denied.

        5.      Denied.

        6.      Denied.
Case 0:19-cv-61113-WPD Document 7 Entered on FLSD Docket 05/28/2019 Page 2 of 8



                                      Jurisdiction and Venue

        7.      Admitted that this Court has Jurisdiction based upon a Federal Question being

 presented, otherwise denied.

        8.      Admitted that venue is proper in this Court, otherwise denied.

                                               Parties

        9.      Without knowledge and therefore denied.

        10.     Admitted.

                                              The TCPA

        11.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        12.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        13.     Denied.

        14.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        15.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        16.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        17.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        18.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.



                                                 2
Case 0:19-cv-61113-WPD Document 7 Entered on FLSD Docket 05/28/2019 Page 3 of 8



        19.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        20.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        21.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        22.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        23.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        24.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        25.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        26.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        27.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        28.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

        29.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.




                                                3
Case 0:19-cv-61113-WPD Document 7 Entered on FLSD Docket 05/28/2019 Page 4 of 8



         30.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

         31.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

                                         Background Facts

         32.     Admitted that Defendant operates a motor vehicle dealership.            Denied that

 Defendant has sent any illegal text messages.

         33.     Admitted that Defendant sent the text message included in the Complaint in

 response to an inquiry by Plaintiff and with Plaintiff’s full consent.

         34.     This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

         35.     Without knowledge and therefore denied.

         36.     Denied.

         37.     Denied.

         38.     Denied.

         39.     Denied.

                                     CLASS ALLEGATIONS

                                           Proposed Facts

         40.     Admitted that Plaintiff seeks to establish a class under Rule 23 of the Federal Rules

 of Civil Procedure. Denied that such a class is proper.

         41.     Admitted that Plaintiff seeks to establish a defined class. Denied that Plaintiff is

 entitled to such a class.

         42.     Denied.



                                                   4
Case 0:19-cv-61113-WPD Document 7 Entered on FLSD Docket 05/28/2019 Page 5 of 8



                                              Numerosity

           43.   Denied.

           44.   Denied.

                               Common Questions of Law and Fact

           45.   Denied.

           46.   Denied.

                                              Typicality

           47.   Denied.

                           Protecting the Interests of the Class Members

           48.   Denied.

                                              Superiority

           49.   Denied.

           50.   Denied.

                                             COUNT I
                             Violation of the TCPA, 47 U.S.C. §227(b)
                               (On Behalf of Plaintiff and the Class)

           51.   Defendant realleges and incorporates paragraphs 1-50 of this Answer as if set forth

 herein.

           52.   This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

           53.   This paragraph calls for a legal conclusion to which no response is required. To

 the extent a response is required, denied.

           54.   Denied.

           55.   Denied.



                                                  5
Case 0:19-cv-61113-WPD Document 7 Entered on FLSD Docket 05/28/2019 Page 6 of 8



           56.    Denied.

           57.    Denied.

           58.    Denied.

                                           COUNT II
                 Knowing and/or Willful Violation of the TCPA, 47 U.S.C. §227(b)
                             (On Behalf of Plaintiff and the Class)

           59.    Defendant realleges and incorporates paragraphs 1-50 of this Answer as if set forth

 herein.

           60.    Denied.

           61.    Denied.

           62.    Denied.

           63.    Denied.

           64.    Denied.

           WHEREFORE, Defendant respectfully requests that this Court enter judgment on behalf

 of Defendant and grant Defendant such further relief as this court deems just and proper.

                                    AFFIRMATIVE DEFENSES

                                       First Affirmative Defense

           At all times relevant hereto, Plaintiff expressly authorized the communications at issue.

 Specifically, Plaintiff provided her personal information to Road Loans through an online portal

 on November 27, 2014, in an effort to secure financing for a vehicle. At this time, Plaintiff

 provided, among other things, her telephone number and her email address and was assigned

 applicant number 62046932. As part of the process, Plaintiff also provided express consent to be

 contacted on her cellular telephone number.




                                                   6
Case 0:19-cv-61113-WPD Document 7 Entered on FLSD Docket 05/28/2019 Page 7 of 8



                                     Second Affirmative Defense

         Plaintiff lacks standing to pursue the claims raised in this matter on behalf of herself and

 the class that she seeks to represent.

                                      Third Affirmative Defense

         At all times relevant hereto, Defendant did not utilize an ATDS to communicate with

 Plaintiff.

                                     Fourth Affirmative Defense

         Plaintiff’s proposed class is overly broad in that it conceptually includes persons that

 purchased a vehicle from Defendant and that have agreed to resolve any and all disputes with

 Defendant through binding arbitration. Defendant expressly reserves the right to compel the

 arbitration of any such claims on an individual basis and not as part of any class action.

                                      Fifth Affirmative Defense

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted in that it fails

 to allege that Plaintiff was a subscriber, called party or owner the number at issue.

                                      Sixth Affirmative Defense

         The class proposed by Plaintiff does not sufficiently meet the numerosity requirements for

 certification.

                                     Seventh Affirmative Defense

         Discovery and investigation are ongoing. Defendant reserves the right to amend or

 supplement its Affirmative Defenses, or add additional Affirmative Defenses, at any time.




                                                   7
Case 0:19-cv-61113-WPD Document 7 Entered on FLSD Docket 05/28/2019 Page 8 of 8



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 28, 2019 the foregoing was electronically filed with

 the Clerk of Court using the ECF electronic filing system which electronically notifies the

 following:

                                  Jibrael S. Hindi, Esq.
                                  The Law Officed of Jibrael S. Hindi, PLLC
                                  110 SE 6th Street
                                  Fort Lauderdale, FL 33301
                                  jibrael@jibraellaw.com


                                           /s/ Robert E. Sickles, Esq.
                                           Robert E. Sickles, Esq.
                                           Florida Bar No. 167444
                                           robert.sickles@nelsonmullins.com
                                           NELSON MULLINS BROAD AND CASSEL
                                           100 North Tampa Street
                                           Suite 3500
                                           Tampa, FL 33602
                                           Telephone: 813-225-3020
                                           Facsimile: 813-225-3039
                                           Counsel for Defendant




                                             8
